Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-12, 14-19, 21 and 22 are allowed.
Claims 13 and 20 are cancelled. 

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method comprising: receiving, by a device, images identifying interiors of buildings and movable objects and unmovable objects located in the interiors of the buildings; training, by the device, a machine learning model with the images to generate a trained machine learning model; receiving, by the device and from a user device, an image identifying an interior portion of a building and objects located in the interior portion of the building; processing, by the device, the image, with the trained machine learning model, to identify a movable object and an unmovable object from the objects identified in the image; disregarding, by the device, data identifying the movable object from the image to generate an image without the data identifying the movable object; processing, by the device, the image without the data identifying the movable object, with a visual positioning system, to determine a location of the user device in the interior portion of the building; receiving, by the device, a plurality of images associated with the interior portion of the building and with predetermined locations within the interior portion of the building, generating, by the device, with the visual positioning system, and based on the plurality of images, a point cloud map that includes data identifying unmovable objects located in the interior portion of the building,  wherein processing the image without the data identifying the movable object, with the visual positioning system, to determine the location of the user device in the interior portion of the building, comprises: comparing, by the device, the image without the data identifying the movable 
object, with the point cloud map, to determine the location of the user device, and performing, by the device, one or more actions based on the location of the user device in the interior portion of the building.  

Regarding Claim 8,
A device, comprising: one or more processors configured to: receive, from a user device, an image identifying an interior portion of a building and objects located in the interior portion of the building; process the image, with a machine learning model, to identify a movable object and an unmovable object from the objects identified in the image, wherein the machine learning model is trained based on historical images identifying interiors of buildings and movable objects and unmovable objects located in the interiors of the buildings; disregard data identifying the movable object from the image to generate an image in which the data identifying the movable object has been disregarded; process the image in which the data identifying the movable object has been disregarded, with a visual positioning system, to determine a location of the user device in the interior portion of the building; receive a plurality of images associated with the interior portion of the building and with predetermined locations within the interior portion of the building, generate, with the visual positioning system and based on the plurality of images, a point cloud map that includes data identifying unmovable objects located in the interior portion of the building, wherein the one or more processors, to process the image in which the data identifying the movable object has been disregarded, with the visual positioning system, to determine the location of the user device, are configured to: compare the image in which the data identifying the movable object has been disregarded, with the point cloud map, to determine the location of the user device, and perform one or more actions based on the location of the user device in the interior portion of the building.  

Regarding Claim 15,
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive, from a user device, an image identifying an interior portion of a building and objects located in the interior portion of the building; process the image, with a machine learning model, to identify a movable object and an unmovable object from the objects identified in the image, wherein the machine learning model is trained based on historical images identifying interiors of buildings and movable objects and unmovable objects located in the interiors of the buildings; disregard data identifying the movable object from the image to generate an image in which the data identifying the movable object has been disregarded; process the image in which the data identifying the movable object has been disregarded, with a visual positioning system, to determine a location of the user device in the interior portion of the building; receive a plurality of images associated with the interior of the building and with predetermined locations within the interior of the building; generate, with the visual positioning system and based on the plurality of images, a point cloud map that includes data identifying unmovable objects located in the interior of the building, wherein the one or more instructions, that cause the one or more processors to process the image in which the data identifying the movable object has been disregarded, with the visual positioning system, to determine the location of the user device, cause the one or more processors to: compare the image in which the data identifying the movable object has been disregarded, with the point cloud map, to determine the location of the user device;  provide, to the user device, a map of the interior portion of the building and an indication of the location; and instruct a user of the user device to take an action based on the location.  

Regarding Claim 1: Claim 1 is   rejected under 35 U.S.C 103 as being patentable over Drew et al. (USPUB 20200019156) in view of M. Lindstrom (NPL Doc. : “ Detecting and Tracking Moving Objects from a Mobile Platform using a Laser Range Scanner,” 06 August 2002,  Proceedings 2001 IEEE/RSJ International Conference on Intelligent Robots and Systems. Expanding the Societal Role of Robotics in the Next Millennium (Cat. No.01CH37180), Pages 1364-1369)
 teaches A method comprising: receiving, by a device, images identifying interiors of buildings and movable objects and unmovable objects located in the interiors of the buildings; training, by the device, a machine learning model with the images to generate a trained machine learning model; receiving, by the device and from a user device, an image identifying an interior portion of a building and objects located in the interior portion of the building; processing, by the device, the image, with the trained machine learning model, to identify a movable object and an unmovable object from the objects identified in the image; disregarding, by the device, data identifying the movable object from the image to generate an image without the data identifying the movable object; processing, by the device, the image without the data identifying the movable object, with a visual positioning system, to determine a location of the user device in the interior portion of the building;… and performing, by the device, one or more actions based on the location of the user device in the interior portion of the building.  
Respectively (detailed rejection of the claim mentioned within Office Action dated 09/14/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 13 within office action dated 09/14/2021) as mentioned within the claim  " receiving, by the device, a plurality of images associated with the interior portion of the building and with predetermined locations within the interior portion of the building, generating, by the device, with the visual positioning system, and based on the plurality of images, a point cloud map that includes data identifying unmovable objects located in the interior portion of the building,  wherein processing the image without the data identifying the movable object, with the visual positioning system, to determine the location of the user device in the interior portion of the building, comprises: comparing, by the device, the image without the data identifying the movable object, with the point cloud map, to determine the location of the user device,”

Regarding Claim 8: Claim 8 is   rejected under 35 U.S.C 103 as being patentable over Drew et al. (USPUB 20200019156) in view of M. Lindstrom (NPL Doc. : “ Detecting and Tracking Moving Objects from a Mobile Platform using a Laser Range Scanner,” 06 August 2002,  Proceedings 2001 IEEE/RSJ International Conference on Intelligent Robots and Systems. Expanding the Societal Role of Robotics in the Next Millennium (Cat. No.01CH37180), Pages 1364-1369)
 teaches A device, comprising: one or more processors configured to: receive, from a user device, an image identifying an interior portion of a building and objects located in the interior portion of the building; process the image, with a machine learning model, to identify a movable object and an unmovable object from the objects identified in the image, wherein the machine learning model is trained based on historical images identifying interiors of buildings and movable objects and unmovable objects located in the interiors of the buildings; disregard data identifying the movable object from the image to generate an image in which the data identifying the movable object has been disregarded; process the image in which the data identifying the movable object has been disregarded, with a visual positioning system, to determine a location of the user device in the interior portion of the building;… and perform one or more actions based on the location of the user device in the interior portion of the building. Respectively (detailed rejection of the claim mentioned within Office Action dated 09/14/2021) within claim 8,  but does not teach the limitations  ( previously  objected allowable limitation of claim 13 within office action dated 09/14/2021) as mentioned within the claim  " receive a plurality of images associated with the interior portion of the building and with predetermined locations within the interior portion of the building, generate, with the visual positioning system and based on the plurality of images, a point cloud map that includes data identifying unmovable objects located in the interior portion of the building, wherein the one or more processors, to process the image in which the data identifying the movable object has been disregarded, with the visual positioning system, to determine the location of the user device, are configured to: compare the image in which the data identifying the movable object has been disregarded, with the point cloud map, to determine the location of the user device,”

Regarding Claim 15: Claim 15 is   rejected under 35 U.S.C 103 as being patentable over Drew et al. (USPUB 20200019156) in view of M. Lindstrom (NPL Doc. : “ Detecting and Tracking Moving Objects from a Mobile Platform using a Laser Range Scanner,” 06 August 2002,  Proceedings 2001 IEEE/RSJ International Conference on Intelligent Robots and Systems. Expanding the Societal Role of Robotics in the Next Millennium (Cat. No.01CH37180), Pages 1364-1369)
 teaches A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive, from a user device, an image identifying an interior portion of a building and objects located in the interior portion of the building; process the image, with a machine learning model, to identify a movable object and an unmovable object from the objects identified in the image, wherein the machine learning model is trained based on historical images identifying interiors of buildings and movable objects and unmovable objects located in the interiors of the buildings; disregard data identifying the movable object from the image to generate an image in which the data identifying the movable object has been disregarded; process the image in which the data identifying the movable object has been disregarded, with a visual positioning system, to determine a location of the user device in the interior portion of the building; … provide, to the user device, a map of the interior portion of the building and an indication of the location; and instruct a user of the user device to take an action based on the location.   Respectively (detailed rejection of the claim mentioned within Office Action dated 09/14/2021) within claim 15,  but does not teach the limitations  ( previously  objected allowable limitation of claim 20 within office action dated 09/14/2021) as mentioned within the claim  " receive a plurality of images associated with the interior of the building and with predetermined locations within the interior of the building; generate, with the visual positioning system and based on the plurality of images, a point cloud map that includes data identifying unmovable objects located in the interior of the building, wherein the one or more instructions, that cause the one or more processors to process the image in which the data identifying the movable object has been disregarded, with the visual positioning system, to determine the location of the user device, cause the one or more processors to: compare the image in which the data identifying the movable object has been disregarded, with the point cloud map, to determine the location of the user device;”



Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637